Case 1:19-cv-05188-SJB Document 26-1 Filed 09/03/21 Page 1 of 1 PageID #: 119




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 ALVAREZ QUIZAR ROMUALDO and                          Case No. 19-CV-5188
 BORIS ASARAEL HERNANDEZ LOPEZ
 individually and on behalf of others similarly     CERTIFICATE OF DEFAULT
 situated,

                               Plaintiff,

                -against-

 M&Z CORPORATION (D/B/A
 FAMILY GROCERY & DELI),
 NAJMA MOHAMED RAZA (A.K.A
 MOHAMED), ABBASALI RAZA, and
 HABIB H. ALI,

                              Defendants.


       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant Abbasali Raza has not filed an answer

or otherwise moved with respect to the complaint herein. The default of defendant Abbasali Raza

is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated: New York, New York
       ___________, 2021                                    DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                    By: _____________________________
                                                                 Deputy Clerk
